Cooley, J.
The circuit judge was mistaken in supposing that the error of the justice in making the garnishee summons returnable on the tenth day of April, instead of the tenth day of May, was fatal to the proceedings. This was obviously a mere clerical error, and the appearance and answer of the garnishee on the day intended, was a waiver of the error, and the summons might then have been amended, or the mistake disregarded.
But we also think that no mistake has been committed of which the plaintiff can complain. The garnishee’s answer negatived any separate liability to the principal *483•debtor, and in any event judgment must have passed in his favor. This was ruled in Newell v. Blair, 7 Mich., 103, which is decisive of the present case. The only error committed by the circuit judge was in giving an invalid reason for his conclusion; but this constitutes no ground for -reversing a correct judgment.
The judgment must be affirmed, with costs.
The other Justices concurred.